July 24, 2014 THE DREYFUS/LAUREL FUNDS, INC. - Dreyfus Floating Rate Income Fund Supplement to Prospectus dated September 23, 2013 The following information will supersede and replace the last sentence in the first paragraph in “Fund Summary — Principal Investment Strategy” and the first sentence of the second paragraph in “Fund Details – Goal and Approach” in the prospectus: The fund currently intends to invest principally in floating rate loans and other floating rate securities of U.S. issuers, but may invest up to 30% of its net assets in securities of foreign issuers, typically those located in foreign countries that are members of the Organisation for Economic Co-operation and Development. July 24, 2014 THE DREYFUS/LAUREL FUNDS, INC. - Dreyfus Floating Rate Income Fund THE DREYFUS/LAUREL FUNDS TRUST - Dreyfus High Yield Fund Supplement to Statement of Additional Information dated June 14, 2013, as revised or amended July 1, 2013, September 23, 2013, October 1, 2013, November 1, 2013, January 1, 2014, January 24, 2014, January 31, 2014, February 21, 2014, March 1, 2014, March 24, 2014, March 31, 2014 and May 1, 2014 The following information supplements and supersedes any contrary information contained in the section of the Trust's Statement of Additional Information entitled "Certain Portfolio Manager Information": The following table lists the fund's portfolio managers, if any, who are in addition to the primary portfolio managers listed in the prospectus. See the prospectus for a list of, and certain other information regarding, the primary portfolio manager(s) for your fund. Fund Additional Portfolio Managers DFRIF Tom Frangione and Frank Longobardi DHYF Josephine Shin and Stephen Sylvester The following information supplements and supersedes any contrary information contained in the section of the Trust's Statement of Additional Information entitled "Investments, Investment Techniques and Risks": Fund Foreign Securities Emerging Markets Depositary Receipts Sovereign Debt Obligations and Brady Bonds Dreyfus Floating Rate Income Fund ü (up to 30% of net assets) ü ü
